RICHARDSON & PATEL LLP 10900 Wilshire Boulevard Suite 500 Los Angeles, CA90024 Telephone (310) 208-1182 Facsimile (310) 208-1154 May 20, 2011 VIA EDGAR Kristin Lochhead Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: CPC of America, Inc. Form 10-K for the fiscal year ended December 31, 2010 Filed April 15, 2011 File No. 000-24053 Dear Ms. Lochhead: On behalf of CPC of America, Inc., (the “Company” or “CPC”), set forth below are the Company’s substantive responses to the comments received from the staff (“Staff”) of the Securities and Exchange Commission in the letter dated April 25, 2011.We have reproduced the Staff’s comments in bold type for your convenience and have followed the comment with the Company’s response.References in this letter to “we”, “our”, or “us” mean the Company or its advisors, as the context may require. Form 10-K for the fiscal year ended December 31, 2010 Consolidated Financial Statements Report of Independent Registered Public Accounting Firm, page F-1 1. We note that the first paragraph of the opinion refers to CPC of America, Inc. and subsidiaries (a development stage company), while the opinion paragraph (fourth paragraph) only refers to CPC of America, Inc.Please have your independent registered public accounting firm revise its opinion to refer to the registrant using the same name in both paragraphs. Ms. Kristin Lochhead Securities and Exchange Commission Re:CPC of America, Inc. May 20, 2011 Page 2 RESPONSE: Revised audit report will be provided in an amendment to the 10-K. Consolidated Balance Sheets, page F-2 2. On page 9 the company discloses that the preferred stock has liquidation preferences of $14 million.Since it appears that the company’s preferred stock has a preference in involuntary liquidation considerably in excess of the par or stated value of the shares, please amend your Form 10-K to disclose the liquidation preference of the stock in the equity section of the balance sheet in the aggregate, either parenthetically or in short, consistent with ASC 505-10-50-4.Otherwise, explain to us your reasons for concluding that the disclosure is not required. RESPONSE: This information will be provided on the balance sheet of an amended 10-K.In addition, page 9 will be amended to indicate that the $14 million of liquidation preferences includes accrued dividends. Consolidated Statements of Operations, page F-3 3. Please amend your Form 10-K to present a total for net loss applicable to common stock consistent with the guidance in SAB Topic 6.B, or tell us why you believe the company is not required to provide the disclosure. RESPONSE: The caption labeled “numerator” is actually the net loss available to common shares.The caption will be changed to provide more information in an amended 10-K. 4. Please tell us why you exclude shares issuable upon conversion of your convertible debt from the table at the bottom of the page. RESPONSE: The table will be revised in our amended 10-K to include shares issuable upon conversion of convertible debt. Consolidated Statements of Cash Flows, page F-8 5. On page 17 the company discloses that notes totaling $153,000 were issued in exchange for consulting services.We also note that you issued options and common stock in 2009 for services.Please tell us why you excluded these transactions from your disclosure on page F-9 of non-cash investing and financing activities. Ms. Kristin Lochhead Securities and Exchange Commission Re:CPC of America, Inc. May 20, 2011 Page 3 RESPONSE: As the issuances of the instruments for services were associated with the Company’s operating activities and the related value was recorded as operating expenses in the statements of operations, these items are included as adjustments to reconcile net loss to net cash used by operating activities under the cash flows from operating activities. Note 1. Organization and Summary of Significant Accounting Policies, page F-10 Intangibles and long-lived assets, page F-13 6. We note the disclosure that you expect to fully recover the patent and trademark assets.Please tell us how you concluded that there is no impairment of the patents or trademarks as of December 31, 2010 considering your current financial condition, business outlook, and going concern. RESPONSE: The Company prepared a patent impairment analysis at year end.In 2009, the Company had a cash flow projection from sales of the MedClose device that is being developed.At that time, the cash flows from projected sales far exceeded the net book value of the patent.The cash flow assumptions haven’t changed so once the Company has sales, there would be no question as to the value of the patent.The hurdle is whether the Company can obtain enough capital to get the product to market.We have signed an agreement with Ascendiant Capital to provide us with an equity line of credit.We have filed an S-1, which will be amended soon to include the December 31, 2010 financial statements.We believe that the capital that will be provided to us by this line of credit will be enough to enable us to get a CE mark and begin to sell our product in Europe. Note 3. Convertible Notes, page F-16 7. Please amend your Form 10-K to disclose, in summary form within the financial statements, the pertinent rights and privileges of the company’s convertible notes, including the conversion rate and terms.Refer to ASC 470-10-50-5. Ms. Kristin Lochhead Securities and Exchange Commission Re:CPC of America, Inc. May 20, 2011 Page 4 RESPONSE: Summary of outstanding debt at December 31, 2010: Interest Issue Expiration Conversion Principal Name Rate Date Date Rate Amount Lender 1 – E.H. 30 % 5/7/2010 1/7/2012 $ Lender 2 – K.W. 20 % 2/11/2010 2/11/2012 Lender 3 – R. S. 30 % 8/31/2010 2/26/2012 Lender 4 - RRST 30 % 8/31/2010 2/26/2012 Lender 5 - KMST 30 % 8/31/2010 2/26/2012 Lender 6 – C.L.S. 30 % 8/31/2010 2/26/2012 Lender 7 – K.M. & M.J. E. 30 % 8/31/2010 2/26/2012 Lender 8 - CEO 20 % 3/8/2010 3/8/2012 Lender 1 – E.H 30 % 5/7/2010 5/7/2012 Lender 7 – K.M. & M.J. E. 30 % 8/31/2010 4/28/2012 Lender 3 – R. S 30 % 8/31/2010 4/28/2012 Lender 5 - KMST 30 % 8/31/2010 4/28/2012 Lender 5 - KMST 30 % 8/31/2010 4/28/2012 Lender 4 - RRST 30 % 8/31/2010 4/28/2012 Lender 4 - RRST 30 % 8/31/2010 4/28/2012 Lender 6 – C.L.S 30 % 8/31/2010 4/28/2012 Lender 9 – J.C. 30 % 5/27/2010 5/27/2012 Lender 10 - CIS 30 % 5/27/2010 5/27/2012 Lender 11 – GA LLC 30 % 6/21/2010 6/21/2012 Lender 4 - RRST 30 % 8/4/2010 8/4/2012 Lender 4 - RRST 30 % 8/4/2010 8/4/2012 Lender 5 - KMST 30 % 8/4/2010 8/4/2012 Lender 5 - KMST 30 % 8/4/2010 8/4/2012 Lender 6 – C.L.S 30 % 8/4/2010 8/4/2012 Lender 12 – K.M.E. 30 % 8/4/2010 8/4/2012 Lender 3 – R. S 30 % 8/4/2010 8/4/2012 Lender 13 – R.D. 25 % 8/16/2010 8/16/2012 Lender 5 - KMST 30 % 8/31/2010 8/31/2012 Lender 5 - KMST 30 % 8/31/2010 8/31/2012 Lender 4 - RRST 30 % 8/31/2010 8/31/2012 Lender 4 - RRST 30 % 8/31/2010 8/31/2012 Lender 3 – R. S 30 % 8/31/2010 8/31/2012 Lender 14 – H.J. 30 % 9/17/2010 9/16/2012 Lender 15 – TS1 30 % 9/17/2010 9/16/2012 Lender 16 – M.M.F. 30 % 11/4/2010 11/3/2012 Lender 17 – A.O. 30 % 11/17/2010 11/16/2012 Lender 18 – M.G. & L.H. 30 % 11/17/2010 11/21/2012 Lender 11 – GA LLC 30 % 11/17/2010 11/16/2012 $ Ms. Kristin Lochhead Securities and Exchange Commission Re:CPC of America, Inc. May 20, 2011 Page 5 8. We see that you modified the debt to decrease the conversion rate.Please tell us if this was a onetime modification or if there is a conversion option in the modified debt terms that continuously resets as the underlying stock price increases or decreases.If there is a reset feature, please tell us how you considered this feature in your accounting for the debt and the conversion feature.Refer to FASB ASC 470-20-25. RESPONSE: There is no reset feature in the debt agreement.Modifications were negotiated with individual lenders as they agreed to lend additional funds, and not every lender received a modification. 9. Please show us how you determined that the modification should be treated as an extinguishment under ASC 471-50-40-10(a).Show us your calculation of the change in fair value of the embedded conversion option. RESPONSE: According to ASC 470-50-40-10(a),a modification or an exchange affects the terms of an embedded conversion option, from which the change in the fair value of the embedded conversion option (calculated as the difference between the fair value of the embedded conversion option immediately before and after the modification or exchange) is at least 10 percent of the carrying amount of the original debt instrument immediately before the modification or exchange. As such, using the Black-Scholes model, we computed the fair value of the embedded conversion options immediately before and after the modification. The following are three examples of our calculations: Ms. Kristin Lochhead Securities and Exchange Commission Re:CPC of America, Inc. May 20, 2011 Page 6 Lender 1 Lender 3 Principal Amount Amendment Date / Valuation Date 5/7/2010 4/28/2010 8/31/2010 Before After Before After Before After INPUT VARIABLES Stock Price $ Exercise Price $ Term Volatility % Annual Rate of Quarterly Dividend % Discount rate % Number of Shares Issuable Fair Value of Option $ Change in Fair Value Carrying Amount of Original Note % Change 38
